Citation Nr: 0613763	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma prior to April 17, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma from April 17, 2002 to February 17, 2005.

3.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma from February 18, 2005.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to July 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied a 
rating in excess of 10 percent for bronchial asthma.  In 
October 2004, the veteran testified before the undersigned 
Veterans Law Judge in a hearing held at the Atlanta RO.  In 
December 2004, the Board remanded this matter for additional 
development, including a new VA examination.  In a March 2005 
rating action, the RO increased the disability rating 
assigned the veteran's bronchial asthma to 30 percent, 
effective April 17, 2002, and to 60 percent, effective 
February 18, 2005.  The veteran continues to appeal for 
higher ratings.  The issues on appeal have been 
recharacterized in a manner that allows for consideration of 
higher ratings at each stage.  

In an April 2006 statement, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  As this issue has not been addressed 
by the agency of original jurisdiction, it is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman 
holds that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including 
the degree of disability and the effective date of an 
award.  

As to the effective date element, the Court in 
Dingess/Hartman found (citing to Wright v. Gober, 10 
Vet. App. 343, 347 (1997)) that the claimant must be 
notified of the following:

that the effective date of an award of 
service connection and any assigned 
disability rating(s) will be determined 
based on when VA receives the claim, when 
the evidence that establishes the basis 
for a disability rating that reflects 
that level of disability was submitted, 
or on the day after the veteran's 
discharge from service if the claim that 
is the basis for which service connection 
is awarded is submitted within one year 
after discharge.  

In the present appeal, the RO previously provided the 
veteran with notice of what type of information and 
evidence was needed to substantiate his claim for 
service connection, and service connection was granted 
long ago.  Additionally, the RO has provided the veteran 
with sufficient notice of the type of evidence necessary 
to establish higher disability ratings for his service-
connected bronchial asthma.  To date, however, VA has 
not provided the veteran with notice of the law and 
regulations pertaining to effective dates of disability 
ratings or with notice of the type of evidence necessary 
to establish an effective date for the disability 
ratings assigned.  As these matters are at the heart of 
the present appeal, this case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran of the applicable 
laws and regulations pertaining to effective dates and 
also includes an explanation as to the type of evidence 
that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs 
the veteran of the applicable laws and 
regulations pertaining to effective dates 
and includes an explanation as to the 
information or evidence needed to 
establish effective dates for the 
disability ratings involved in his 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After the veteran has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






